Citation Nr: 0609787	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  99-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to December 7, 1999.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from January 1, 2000.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to July 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 1998 
rating decision of the Detroit Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, rated 30 percent, effective April 16, 1998, the 
date of receipt of the veteran's claim.  (The veteran 
appealed for a higher initial rating.)  On December 7, 1999, 
the veteran was hospitalized due to PTSD symptoms at a VA 
facility for over 21 days.  From the date of admission until 
January 2000 the PTSD was rated 100% based on hospitalization 
(under 38 C.F.R. § 4.29).  That period of time is not for 
consideration (as a total rating was assigned, and the matter 
of an increased rating for that period of time would be moot)  
An October 2000 rating decision increased the rating for PTSD 
to 50 percent, effective January 1, 2000.  Because the 50 
rating for PTSD is less than the maximum provided under the 
applicable criteria (and since the veteran has not expressed 
satisfaction with the rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  (The 
veteran has been awarded multiple periods of temporary total 
rating for PTSD based on hospitalizations for that disorder, 
and those periods of temporary total rating also are not at 
issue.)  In a July 2002 rating decision, the RO denied TDIU, 
and the veteran appealed that decision also.  

The case was before the Board in May 2005, when it was 
remanded for additional development; specifically, for a 
Travel Board hearing that was requested in January 1999.  In 
January 2006 written correspondence the veteran's 
representative advised that the veteran "withdraws his 
request for a Travel Board hearing."  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as here, 
remains an "original claim" and is not a new claim for an 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations may 
be assigned for separate periods of time, a practice known as 
"staged" ratings.  Id. at 126.  The RO has assigned staged 
ratings for PTSD, and the issues have been characterized to 
reflect the staged ratings.  


FINDINGS OF FACT

1.  Prior to December 7, 1999, the veteran's PTSD was 
manifested by sleep impairment due to nightmares, intrusive 
thoughts and flashbacks, depression, social isolation, 
irritability, a lack of social relationships, and difficulty 
in maintaining effective work relationships; occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; and impaired abstract thinking was not shown.  

2. From January 1, 2000, the PTSD symptoms are shown to have 
caused deficiencies in most areas; total occupational and 
social impairment due to PTSD symptoms is not shown.  

3.  The veteran's service-connected disabilities (PTSD, now 
rated 70 percent; an abdominal wound scar and abdominal 
muscle damage, rated 20 percent and 10 percent, respectively; 
and a right knee disability, rated 10 percent) are now rated 
80 percent, combined; they are not shown to be of such nature 
and severity as to preclude his participation in any 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for PTSD prior to 
December 7, 1999, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2005).  
2.  A 70 percent rating for PTSD is warranted from January 1, 
2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.130, Code 9411 (2005).  

3.  A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in an April 2002 
supplemental statement of the case (SSOC); in a March 2003 
statement of the case (SOC); in January, February, and July 
2005 correspondence from the RO; and in April and September 
2005 SSOCs.  Although he was provided full notice/information 
subsequent to the rating decisions appealed, he is not 
prejudiced by any notice timing defect.  He was notified (in 
the April 2002 SSOC; in the March 2003 SOC; in the January, 
February, and July 2005 correspondence; and in the April and 
September 2005 SSOCs) of everything required, and has had 
ample opportunity to respond and/or supplement the record and 
participate in the adjudicatory process.  

Regarding content of notice, the April 2002 SSOC, the March 
2003 SOC, and the April and September 2005 SSOCs, informed 
the veteran of what the evidence showed and why the claims 
were denied.  He was advised by the April 2002 SSOC, the 
March 2003 SOC, and the April and September 2005 SSOCs, that 
VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The April 2002 SSOC; the March 2003 SOC; the 
January, February, and July 2005 correspondence; and the 
April and September 2005 SSOCs advised the veteran of what 
the evidence must show to establish entitlement to the 
benefits sought.  The April 2002 SSOC, the March 2003 SOC, 
and the April and September 2005 SSOCs contained the text of 
the regulation implementing the VCAA, including the specific 
provision that the claimant is to be advised to submit 
everything in his possession pertinent to the claim.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including VA medical 
records) has been secured.  Evidentiary development is 
complete; VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for an increased rating and for a TDIU, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on that 
particular elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In that regard, it is noteworthy that the RO has assigned 
"staged ratings" for PTSD (and explained the bases for the 
stages) and that the veteran has expressed no disagreement 
with the effective dates assigned for the staged ratings.  He 
has had ample opportunity to participate in the adjudicatory 
process since he was advised of the effective dates of award 
(and their bases); he is not prejudiced by the fact that such 
notice did not precede the initial determination in this 
matter.  Furthermore, as the appeal seeking TDIU is being 
denied, any questions regarding the effective date of an 
award are moot.  

Background

The veteran's initial claim of service connection for PTSD 
was received by the RO in April 1998.  The record shows that 
he engaged in combat, and was awarded a Purple Heart Medal.  
An October 1998 rating decision granted service connection 
for PTSD, effective from the date of claim.  

VA medical records show that the veteran's first 
hospitalization specifically for PTSD symptoms was in March 
and April 1998, when he complained of severe combat-related 
nightmares and flashbacks, severe intrusive thoughts, anger, 
depression, suicidal rumination, grief concerning losses, and 
past problems with violent behavior.  On admission to the VA 
medical facility the veteran was alert, oriented, and his 
speech was clear.  His affect and mood were depressed.  There 
were no delusions or visual/auditory hallucinations.  After 
completion of the hospital course, the veteran's PTSD 
symptoms continued to include nightmares, flashbacks, 
intrusive thoughts, sleep disturbance, increased arousal, 
hypervigilance, avoidance, social withdrawal, and dysthymia.  
A GAF score of 48 is shown.  

On VA examination in May 1998, the veteran complained of 
difficulty initiating and maintaining sleep.  He had 
nightmares of his experiences in Vietnam during which he 
thrashed about, screamed, and sweated profusely.  He stated 
that he had no friends, and did not participate in any 
outside social activities.  He reported auditory 
hallucinations of voices that were critical of his behavior 
in service.  He was easily startled by gunfire, people 
approaching him from behind, and the sound of helicopters.  
Hot and humid weather, and rain, thunder, and lightning 
precipitated flashbacks of Vietnam.  He reported that after 
service he worked in a VA hospital for approximately two 
months, and then worked briefly on an automobile assembly 
line.  He subsequently held numerous jobs, the longest of 
which lasted nine months.  He stated that his short job 
tenures were due to poor attendance as a result of his 
continued and excessive use of hallucinogens and alcohol.  
Examination revealed that the veteran's speech was coherent, 
but was of low volume and slow rate.  His thinking was goal 
directed and he denied delusions.  No impairment of memory or 
concentration was found.  The diagnosis was PTSD based on 
traumatic war experiences, with flashbacks and nightmares; 
and substance abuse (alcohol and hallucinogens).  The GAF 
score was 60.  

The veteran was also hospitalized at a VA medical center in 
May and June 1998 (a GAF score of 65 is shown), and from 
August to October 1998 (a GAF of 40 is shown).  The 
complaints and PTSD symptoms reflected in records of those 
hospitalizations are essentially the same as shown above on 
VA hospitalization from March to April 1998, and on the May 
1998 VA examination.  As was previously noted periods of 
hospitalization for PTSD of 21 days or longer have been 
assigned total ratings, and such periods are not for 
consideration herein. 
VA records reflect a hospitalization in April and May 1999, 
when the veteran was readmitted after he complained of 
nightmares and hearing voices.  On admission he was in 
contact, cooperative, and responsive.  He complained of 
persistent voices at night.  He continued to have intrusive 
thoughts and he felt more irritable.  He tended to isolate 
more, and he stayed mostly at home watching television.  
Laboratory findings were positive for cocaine.  The diagnosis 
was PTSD, with a GAF score of 50.  The veteran was again 
hospitalized in August 1999, when he sought to be detoxified 
from alcohol and cocaine.  He complained of flashbacks, 
insomnia, and having homicidal and suicidal ideations.  
Mental status examination revealed that he was alert and 
oriented, his mood was depressed, and his affect was 
restricted.  He was placed on a regular diet, and routine 
medications for detoxification were ordered.  His improvement 
was evidenced by diminishing depression.  He no longer voiced 
feelings of hopelessness or helplessness, or of suicidal or 
homicidal ideation, and he no longer complained of PTSD 
symptoms.  

In December 1999, the veteran was again hospitalized (for 
over 21 days) due to PTSD symptoms.  He again complained of 
insomnia, anxiety, and depression.  He admitted to occasional 
auditory hallucinations.  He did not express an suicidal or 
homicidal ideations.  Examination revealed that he was alert 
and oriented times three, and his speech was coherent.  His 
affect was restricted and his mood was dysphoric.  Mild 
impairment in short term memory was noted; his long term 
memory was intact.  No psychosis was noted.  The diagnosis 
was PTSD and continuous polysubstance dependency, and the GAF 
score was 35.  

On VA examination in August 2000, the veteran reported that 
nightmares had begun to bother him more severely, and that he 
was having more difficulty with intrusive thoughts about his 
Vietnam experiences.  The nightmares and intrusive thoughts 
continued to impair his sleep.  He reported that prior to his 
last hospitalization, he lived with a girlfriend, whom he 
accompanied when shopping for food, and that he helped 
prepare meals and wash clothes.  He stated that he had no 
friends, but attended "Share Center" and AA meetings three 
times weekly.  He had been unemployed for three years, and 
had difficulty obtaining and maintaining jobs.  He also had 
suicidal thoughts, and occasional flashbacks of people being 
killed in Vietnam, whose voices he sometimes heard.  He 
complained of getting upset by loud sounds, such as a 
backfiring vehicle.  Examination revealed that the veteran 
spoke slowly and softly, but coherently.  He was withdrawn, 
but responded to questions to the best of his ability.  His 
thoughts were organized and goal directed, and there were no 
signs of delusions or hallucinations.  His memory and 
concentration were poor.  The diagnosis was PTSD, based on 
traumatic war experiences, nightmares, flashbacks, enhanced 
startle reactions, and suicidal thoughts.  The GAF score was 
45.  

On admission for VA hospitalization in January 2001, the 
veteran complained chiefly that he was "at a low point in 
his life," and felt he "can not go on."  He separated from 
his fiancee (and was now homeless) because he "slipped and 
went back to the streets for drugs."  He admitted that he 
had been using cocaine "on and off," and he also reported a 
significant history of heroin addiction.  He had last worked 
in 1998 as a nurse's aide.  Mental status examination 
revealed that the veteran was alert and oriented times three.  
He answered questions quietly but appropriately, his thought 
process was logical, and he maintained good eye contact until 
asked personal questions.  He reported that, approximately 
every other night, he heard voices and saw the faces of 
people from his Vietnam experiences.  The diagnosis was 
adjustment disorder with depressed mood, continuous 
polysubstance dependency, and PTSD by history.  The GAF score 
was 50.  The veteran was also admitted for VA 
hospitalizations in May and June 2001, and in December 2001 
and January 2002.  The complaints and clinical findings noted 
in the hospitalization reports are essentially the same as 
noted during the prior hospitalizations and VA examinations 
outlined above.  

In his application for TDIU (received in May 2002), the 
veteran reported that he last worked full-time in November 
1998, 40 hours weekly, as a laborer.  VA outpatient records 
dated May to July 2002 show that the veteran was currently 
employed Monday through Friday.  A June 2002 clinical record 
indicates that the veteran liked working as it kept him busy.  
He felt better by getting out of his house and being 
productive.  While a May 2002 outpatient records shows 
continued complaints of isolation, difficulty sleeping, 
nightmares, flashbacks, intrusive thoughts, and depression; 
clinical findings in June 2002 show that the veteran's mood 
had improved.  He continued to sleep poorly, he continued to 
have persistent intrusive thoughts, but his nightmares were 
not as bad or as frequent.  He was oriented times four, his 
affect was bright, and his mood was euthymic.  His long term 
memory was intact, and his short term memory remained 
impaired.  His insight and judgment were fair, and he had no 
suicidal or homicidal ideations. 

In an August 2002 letter, a VA social worker opined that the 
veteran was severely impaired both psychologically and 
socially by his PTSD symptoms, which were "classic" and 
"very resistant to intervention."  The social worker noted 
that in addition to the stress the veteran felt from his 
wartime memories, he had the "added on stress of daily life 
through situational stressors such as family problems, loss 
of children, financial concerns, housing concerns, etc."  It 
was noted that the veteran faced his problems in a positive, 
constructive way, and was "trying to eliminate self-
defeating behaviors to achieve those positive goals which he 
has set for himself."  The veteran worked hard at anger 
management and impulse control, and at correcting other self-
destructive behavior that led to his separation from loved 
ones.  In another August 2002 letter, a VHA Case Manager 
(Physical Medicine and Rehabilitation Service) reported that 
the veteran was participating in a VA Compensated Work 
Therapy (CWT) program on a full-time basis (defined as 30 
hours weekly) since May 2002.  The design of the CWT program 
was to prepare individuals for a return to the work force or 
to improve independent living skills.  The veteran reportedly 
told his counselors that it was not his goal to return to 
gainful employment.  Rather, he wished to develop more 
structure in his daily life, improve his socialization 
skills, use his time more constructively, and elevate his 
mood through work therapy and supportive services.  He also 
wished to return to "utilizing community resources," and 
was referred for participation in "pool activities" to 
reduce stress and for physical conditioning, but to date he 
had not yet participated.  

In March 2004, the veteran was again admitted for VA 
hospitalization and participation in a PTSD program.  He 
complained of flashbacks three to four times weekly.  Mental 
status evaluation revealed that he was alert and oriented 
times three, and he was adequately groomed and dressed.  He 
answered questions appropriately and his thought process was 
logical.  His mood and affect were depressed.  There was no 
cognitive defect, and no suicidal or homicidal ideations.  
The veteran's attention and concentration, eye contact, 
insight, and judgment were good.  A GAF score of 38 was 
reported.  One day after admission he was given an irregular 
discharge after testing positive for cocaine.  A July 2004 VA 
outpatient record shows that the veteran complained of 
increased feelings of anger, and of increasing nightmares, 
flashbacks, and intrusive thoughts.  

On VA examination in January 2005, the veteran reported that 
he felt a great deal of stress, and his inability to deal 
with the stress resulted in continued substance abuse.  He 
admitted that his PTSD symptoms, particularly the nightmares 
and flashbacks, were more frequent when he used substances to 
alleviate stress.  He was separated from his spouse, and was 
living with a girlfriend.  He admitted to continued alcohol 
and cocaine use.  It was noted that he worked in the CWT 
program in 2001, but had stopped working in order to file a 
claim for unemployability.  He cited his chronic problems 
dealing with stress and authority as reasons for his 
difficulty maintaining employment.  Examination revealed that 
he was alert and oriented times three.  His mood was 
frustrated, and his frustration was reportedly due to issues 
he had regarding compensation for a service-connected knee 
disability.  He had periodic thoughts of suicide, but there 
was no history of attempts.  There was no homicidal ideation.  
His impulse control was fair.  The veteran complained of 
occasional panic attacks.  He was able to feed and dress 
himself.  The examiner noted the continued existence of 
flashbacks, nightmares, intrusive thoughts, and hyperarousal.  
Also noted was evidence of continuous problems with 
substances that "appeared to be connected" to the PTSD.  As 
to the effect of the PTSD on the veteran's employment, the 
examiner stated, "[t]here appears to be some effect, but in 
my opinion he is only able to work in a very limited 
structured environment such as the [CWT] Program."  The 
diagnoses were chronic PTSD, alcohol dependence, cocaine 
abuse, and adjustment disorder.  The GAF score was 49.  

Additional VA outpatient records dated through February 2005 
show additional treatment the veteran receive for PTSD.  The 
complaints and clinical findings noted in the hospitalization 
reports are essentially the same as noted during the prior 
hospitalizations and VA examinations subsequent to December 
1999 outlined above.  

On VA examination in July 2005, the veteran reported that he 
experiences moderate to severe PTSD symptoms four to five 
days weekly, and never experiences sustained remissions of 
PTSD symptoms.  He complained of flashbacks and daily 
intrusive recollections of his experiences in Vietnam, and of 
recurring nightmares at least five times weekly.  He also 
complained of auditory hallucinations "on and off" at least 
four or five times weekly.  He attempted to avoid situations 
that trigger PTSD symptoms, and he admitted to using drugs in 
the past to avoid thinking about his PTSD.  He distracted 
himself with movies, and avoided watching or reading news 
about war.  He avoided crowds and loud places.  He reported 
that he used to enjoy playing baseball, horseback riding, and 
bowling, but he stopped those activities because he could no 
longer tolerate being around other people.  He felt detached 
and estranged from others, he did not feel close to anyone, 
and he had not been in contact with any of his family since 
1997.  He again reported chronic difficulty sleeping, chronic 
irritability, and outbursts of anger.  Other chronic problems 
were hypervigilance and difficulty concentrating.  He could 
not tolerate anyone standing behind him, and he always sat 
with his back again a wall so he could view the whole room.  
He had particular difficulty with loud and unexpected noises, 
as they caused him to feel panicked.  He remained unemployed 
(which he opined was due to his inability to cope with 
authority, and inability to focus enough to complete a task).  
He reported having no friends, and the quality of attempted 
relationships were usually very troubled, primarily because 
of his intolerance for being around people.  His only current 
leisure pursuit was going to the "Share Center" once a week 
to play cards.  He reported that he stopped using alcohol and 
drugs after hepatitis was diagnosed.  He denied suicide 
attempts, although he frequently thought about suicide.  It 
was noted that he was able to manage his activities of daily 
living "generally well."  

Examination revealed that the veteran was neat and clean (he 
denied any problem with hygiene), and was in no acute 
distress.  His psychomotor activity was moderately restless.  
His speech was somewhat hesitating, but clear and coherent.  
He remained distant from the examiner, and eye contact was 
minimal.  His mood was anxious and his affect was congruent 
to his mood.  He was fully oriented, and his attention and 
concentration were adequate.  His thought process was logical 
and coherent.  No delusions were elicited.  His judgment and 
insight were borderline fair.  He reported that it took him 
hours to fall asleep, and once asleep he slept approximately 
three hours before awakening, and then could not return to 
sleep.  He complained of chronic fatigue that impaired his 
daily activities, and the examiner noted that he appeared 
tired on examination.  There was no evidence of 
hallucinations, and no obsessive or ritualistic behavior was 
demonstrated.  The examiner noted that the veteran remained 
in a moderate to severe level of anxiety.  The veteran 
checked a container at home in which he kept money, and he 
constantly checked his windows to see if anyone had been in 
his house.  He reported that he has frequent episodes of 
verbal hostility and abusiveness, especially toward his 
girlfriend.  He denied homicidal ideation, but he reportedly 
thought about suicide on occasion without forming any plan or 
intent.  His remote memory was grossly intact.  He complained 
of problems with recent memory, but the examiner found it 
fairly intact.  The diagnosis was chronic PTSD, moderate to 
severe, and alcohol and crack cocaine dependence in 
remission.  The GAF score was 40.  The examiner reported that 
the veteran's PTSD symptoms produce major impairment in 
relationship, social, occupational, and leisure functioning.  

In August 2005, the veteran was again admitted for VA 
hospitalization and participation in a PTSD program.  He 
reiterated complaints of feeling depressed and isolated, and 
of problems sleeping due to nightmares and flashbacks.  
Examination revealed that he was alert, cooperative, and 
oriented times three.  He was neat and clean.  His mood was 
low and his affect was subdued.  His speech was clear, 
coherent, goal directed, but he was limited in his responses 
to questions.  He denied suicidal or homicidal ideation, and 
there was no evidence of psychosis.  His attention, 
concentration, insight, and judgment for treatment were good.  
The diagnosis was PTSD, and the GAF score was 38.  

Legal Criteria and Analysis - Increased Ratings

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Code 9411.  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's PTSD is essentially manifested by depression, 
nightmares and difficulty sleeping, intrusive thoughts and 
flashbacks, hypervigilance, anger and irritability, and 
social detachment, isolation, and avoidance.  He recounts a 
long list of symptoms claimed to be of very substantial 
degree.  Nevertheless, prior to December 7, 1999, VA 
examinations, and VA inpatient and outpatient records, do not 
reveal occupational and social impairment with deficiencies 
in most areas due to PTSD symptoms listed in the schedular 
criteria for a 50 percent rating (outlined above).  The 
records are silent for flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  In short, the disability picture presented 
prior to December 7, 1999, is not one consistent with the 
degree of severity needed to meet the schedular criteria for 
the next higher, 50 percent, rating for PTSD (and does not 
approximate those criteria).  The preponderance of the 
evidence is against a rating in excess of 30 percent for PTSD 
prior to December 7, 1999.

Regarding a rating in excess of 50 percent for PTSD from 
January 1, 2000, the evidence reflects that the veteran's 
PTSD symptoms remained relatively unchanged in degree until 
December 1999, when he was hospitalized at a VA medical 
facility for over 21 days due to his PTSD symptoms.  The VA 
report of that hospitalization, together with the medical 
evidence dated subsequent to the December 1999 
hospitalization, reflects that that the veteran's PTSD 
symptoms had grown substantially more severe, and such was 
acknowledged by the RO when a 50 percent rating for PTSD was 
granted, effective January 1, 2000.  (While the increase in 
symptoms was shown earlier, in December, a total rating was 
then in effect.)

Significantly, on August 2000 VA examination the same VA 
psychiatrist who performed the May 1998 VA examination 
provided a GAF score of 45 (whereas a GAF score of 60 was 
assigned on May 1998 examination).  Essentially, the medical 
evidence of record from December 1999 reasonably reflects 
that the symptoms of the veteran's PTSD were more frequent 
and intense.  For example, the veteran's impairment of memory 
and concentration became more pronounced, and was 
characterized as "poor" on VA examination in August 2000.  
Furthermore, while VA examinations and hospitalizations prior 
December 7, 1999, show GAF scores ranging from 40 to 75; the 
GAF scores shown in medical records since December 1999 have 
been as low as 35.  In fact, the most recent GAF score of 
record (see August 2005 VA hospitalization report) was 38.  
In sum, the Board finds that the PTSD disability picture 
presented since December 1999 reflects social and 
occupational impairment with deficiencies in most areas, 
corresponding to the criteria for a 70 percent rating, and 
that a "staged" 70 percent rating is warranted from January 
1, 2000.

Remaining for consideration is whether a rating in excess of 
70 percent may be warranted for any period of time since 
January 1, 2000 (excluding when total ratings for 
hospitalization were assigned).  The next higher (100 
percent) rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, etc.  
Symptoms of such intensity are not clinically shown.  Nor is 
it shown that the veteran has total social and occupational 
impairment due to PTSD symptoms, alone.  Serious memory loss 
is not show; the veteran demonstrates good ability to 
communicate; he is not shown to be disoriented as to time or 
place; and is not shown to be a danger to harm himself or 
others.  Accordingly, a 100 percent rating for PTSD is not 
warranted.  

TDIU

TDIU may be awarded/assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. 
§ 4.16(b) allow for extraschedular consideration in cases 
where veterans are unemployable due to service-connected 
disabilities but do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The veteran's service-connected disabilities (PTSD, an 
abdominal wound scar, abdominal muscle damage, and right knee 
disability) are now rated 80 percent combined, satisfying the 
schedular requirements of 38 C.F.R. § 4.16(a).  To establish 
entitlement to TDIU, however, it must also be shown that, due 
to the service-connected disabilities alone, the veteran is 
unable to obtain or pursue substantially gainful employment.  

The competent (medical) evidence of record, while suggesting 
that the veteran's service-connected disabilities (primarily 
PTSD) interfere, at least to some extent, with his ability to 
obtain and maintain employment, does not reflect that the 
service-connected disabilities alone prevent his 
participation in all forms of regular substantially gainful 
employment.  While his PTSD symptoms, most significantly 
anger and irritability, are considered an impediment to 
employment performance, particularly in stressful forms of 
work, and in employment which requires considerable public 
contact, the record does not show that the symptoms have been 
of such nature and intensity as to preclude all forms of 
substantially gainful employment, particularly those 
requiring less public contact. In that regard, it is notable 
that the veteran was employed in a CWT program in 2002, and 
he expressly reported to VA personnel in June 2002 that he 
liked working as it kept him busy, and he was "feeling 
better by getting out of the house and being productive."  
It is further noteworthy that he himself has indicated that 
when he terminated his CWT participation, it was to pursue an 
unemployability rating (and not because he was incapable of 
further participation, see January 2005 VA examination 
report).  There is simply nothing to suggest that due to the 
service-connected disabilities alone, the veteran is 
incapable of maintaining more isolative types of employment 
(i.e., employment which would not require working so closely 
with others) consistent with his education and experience.  

Finally, it is also noteworthy that earlier records appear to 
reflect that the veteran's disability picture (and ability to 
function adequately in a regular employment setting) was 
complicated significantly by a various illicit substance 
and/or alcohol dependence/abuse problem.  The law 
specifically prohibits compensation for disability due to 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110.

The preponderance of the evidence is against the claim 
seeking TDIU, and it must be denied.


ORDER

A rating in excess of 30 percent for PTSD prior to December 
7, 1999, is denied.  

A 70 percent rating is granted for PTSD from January 1, 2000, 
subject to the regulations governing payment of monetary 
awards.

TDIU is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


